Case 8:18-cv-02121-MWF-DFM Document 23 Filed 05/08/20 Page 1 of 2 Page ID #:138



     1
     2
     3
     4
     5
                                                   JS-6
     6
     7
     8
     9
    10
    11
    12
                           UNITED STATES DISTRICT COURT
    13
                         CENTRAL DISTRICT OF CALIFORNIA
    14
                                     SOUTHERN DIVISION
    15
    16
         A. ABRISO, an individual,       )   Case No. 8:18 cv 02121 MWF (DFMx)
    17                                   )
                          Plaintiff,     )   Hon. Michael W. Fitzgerald
    18          v.                       )   Courtroom 5A
                                         )
    19   AXYZ OHIO VALLEY REGION, )          ORDER RE DISMISSAL WITH
         INC., an Ohio corporation, AXYZ )   PREJUDICE
    20   INTERNATIONAL, INC., an         )
         Ontario, Canada business        )
    21   corporation, and DOES 1 through )
         25, inclusive,                  )
    22                                   )
                           Defendants.   )
    23                                   )
                                         )
    24   ______________________________)
    25
    26
    27
    28
                                             1
Case 8:18-cv-02121-MWF-DFM Document 23 Filed 05/08/20 Page 2 of 2 Page ID #:139



     1ORDER OF DISMISSAL:
     2      Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
     341(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
     4DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with
     5each party bearing that party’s own attorney’s fees and costs.
     6
     7
     8
     9
    10
    11
          DATE:5-8-2020                        ________________________________
    12                                         MICHAEL W. FITZGERALD DISTRICT
                                               JUDGE
    13                                         CENTRAL DISTRICT OF CALIFORNIA
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  2

                               r
